Beck, J.
l. innkeeper: bl?ieen°guest and boarder. I. The appellant contends that the evidence discloses the fact to be, that the plaintiff was a hoarder, anc^ not a guest, at his inri, and that therefore he is not liable as charged in the petition,
The evidence tends to prove that plaintiff, who was a lumberman, doing business upon the river, came to defendant’s hotel, and, after remaining two or three days, informed defendant that he would be there frequently during the summer, and desired some deduction in the regular charge of the hotel. The defendant agreed to keep him for $1 per day, the regular price beirig $2. Nothing was said as to the length of time plaintiff expected to remain at the hotel. On the day of this agreement plaintiff handed to defendant’s clerk his pocket-, book, for safe-keeping, containing $136, which was, on the *555.same day, stolen from the desk of the office. Plaintiff left the hotel the same day.
.The distinction between a guest and a boarder seems to be this: “ The guest comes without any bargain for time, remains without one, and may go when he pleases, paying only for the actual entertainment which he receives; and it is not enough to make a boarder, and not a guest, that he has staid a long time in the inn in this way.” 1 Parson’s Contracts, 628 ; Story on Bailments, § 477.
The District Court properly held, that the plaintiff was a guest of the defendant.
s _negll. gence of guest. II. It is urged that plaintiff was guilty of negligence in not informing defendant’s clerk that there was money in the pocket-book, and that, therefore, defend-an£ no^ liab]e. The evidence shows that plaintiff said nothing about the contents of the pocketbook, but clearly establishes that the party receiving it understood that it contained money. Being such a pocket-book as is commonly used for carrying money, it was not necessary to inform the clerk of its contents in order to awaken his watchfulness. He was bound to use extraordinary care over it; and the landlord is liable for its loss under the circumstances disclosed by the evidence. Story on Bailments, § 470.
Affirmed.